Citation Nr: 0514740	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-04 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
service-connected low back disability characterized as 
intervertebral disc syndrome.  

REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active duty service from October 1965 to 
September 1967 and from May 1971 to August 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the RO, which 
denied the veteran's claim for a rating in excess of 10 
percent for a service-connected low back disability.  

By a January 2002 rating decision, the RO granted an 
increased rating of 20 percent for the service-connected low 
back disability.  Although each increase represents a grant 
of benefits, a decision awarding a higher rating, but less 
that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.  

In August 2003, the Board remanded this case to the RO for 
further development of the record.  


FINDING OF FACT

The service-connected low back disability is manifested by no 
more than minimal spondylosis of the lumbar spine with facet 
atrophy, which causes low back pain and no more than three or 
four annual flare-ups requiring two to three days of bed rest 
and no more than a mild limitation of motion.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20 (2004); 38 C.F.R. § 4.71a 
including Diagnostic Code 5293-5292 (prior to September 23, 
2002); 38 C.F.R. § 4.71a including Diagnostic Code 5293-5292 
(effective from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a including Diagnostic Code 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  VCAA also contains provisions 
regarding the scope of notice to which those seeking VA 
benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a hearing.  

Further, by the August 2001 and November 2002 letters, the 
February 2001 Statement of the Case, and the January 2005 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via the August 2001 
letter regarding his and VA's respective responsibilities as 
to obtaining that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that in October 2004, the veteran indicated 
in a signed statement that he had no more evidence to submit 
and wished for the case to be transferred to the Board for 
adjudication.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on Factual Background with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  


Factual Background 

By a December 1975 rating decision, the RO granted service 
connection for a low back disability to which it assigned a 
10 percent disability evaluation.  

In May 2000, the veteran filed his claim for increase.  

On July 2000 VA orthopedic examination, the veteran's low 
back range of motion was as follows: flexion from 0 to 85 
degrees; extension from 0 to 35 degrees; right lateral side 
bend from 0 to 35 degrees; left lateral side bend from 0 to 
30 degrees.  The veteran could squat and heel-toe rise 
normally.  The diagnosis was that of mechanical low back 
pain.  

A July 2000 X-ray study of the spine revealed osteopenia and 
mild L4-5 disk space narrowing.  The remaining disk space 
levels were preserved.  There was no significant spondylosis 
or arthropathy, and there was no subluxation or sign of 
fracture injury.  

An April 2001 X-ray study of the low back revealed mild 
spondylosis, mild L5-S1 disk space narrowing, and mild facet 
atrophy.  There was no evidence of subluxation or fracture 
injury.  

On a November 2001 VA examination, the veteran reported 
having occasional back pain and stiffness.  He estimated that 
he could lift nothing heavier than 20 pounds.  He also 
complained of occasional tingling and numbness in the left 
leg.  

The veteran's range of lumbar spine motion was as follows: 
flexion from 0 to 60 degrees; extension from 0 to 20 degrees; 
side bend from 0 to 30 degrees, bilaterally.  

The veteran had some weakness in the hamstrings and 
quadriceps, but this was likely due to vascular problems and 
not likely due to the veteran's low back disability.  

The VA examiner assessed low back pain and possible mild to 
moderate degenerative joint or disk disease.  There was no 
evidence of significant radiculopathy.  

A November 2001 X-ray study of the lumbar spine revealed mild 
L5-S1 disk space narrowing, very mild posterior L4-5 disk 
space narrowing, minimal spondylosis, and minimal facet 
atrophy at L4-5 and L5-S1.  

By a January 2002 rating decision, to RO assigned a 20 
percent rating to the service-connected low back disability.  

On November 2004 VA examination of the spine, the veteran 
reported having intermittent low back pain with occasional 
pain radiating into the left hip and legs.  He denied surgery 
or physical therapy.  

The VA examiner indicated that the veteran had no 
intervertebral disk syndrome during the previous year or 
flare-ups of low back pain.  His lumbar spine range of motion 
was as follows: flexion from 0 to 50 degrees without pain and 
55 degrees with pain; extension from 0 10 degrees without 
pain and 0 to 15 degrees with pain; right lateral flexion 
from 0 to 20 degrees without pain and 0 to 30 degrees with 
pain; left lateral flexion from 0 to 25 degrees without pain 
and 0 to 35 degrees with pain.  

The veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance.  The examiner's 
impression was that there was no evidence of orthopedic or 
neurologic dysfunction in the veteran.  

On November 2004 VA neurologic examination, the examiner 
diagnosed chronic lumbosacral strain.  There was no evidence 
of radiculopathy, although the veteran had radiation of pain 
into the sciatic nerve distribution.  This was most likely 
due to chronic degenerative joint disease.  

The examiner further observed that the veteran's low back 
pain occurred in flare-ups, which prostrated him for two or 
three days three to four times a year.  

In a second November 2004 VA orthopedic examination report, 
the examiner noted that he had reviewed the claims file and 
that there was little reason for lumbar spine disease.  
Although the veteran complained of pain, X-ray studies of the 
lumbar spine had consistently revealed only mild spondylosis 
of the lumbar spine.  

The X-ray evidence of mild facet atrophy could be the cause 
of the pain, according to the examiner.  The examiner further 
stated that there was "very little to sustain the service-
connected disability in [the veteran]."  

However, the examiner stated that the veteran did have 
minimal spondylosis of the lumbar spine with facet atrophy, 
which caused low back pain.  



Discussion

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective on September 
23, 2002, VA revised the criteria for diagnosing and 
evaluating intervertebral disc syndrome, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective on 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board notes that the veteran was provided with the 
amended regulations in the November 2002 letter and the 
January 2005 Supplemental Statement of the Case.  
Accordingly, there is no prejudice to the veteran in deciding 
this appeal based on those regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The former version of Diagnostic Code 5292 (spine, limitation 
of motion of, lumbar) provided the following levels of 
disability:  40 percent for severe; 20 percent for moderate; 
10 percent for slight.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2004).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  

A 40 percent rating was provided for severe; recurring 
attacks with little intermittent relief.  Moderate; recurring 
attacks were provided a 20 percent rating and mild attacks 
were given a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).  

Diagnostic Code 5293, effective on September 23, 2002 to 
September 25, 2003, provides the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:  60 percent with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; 40 percent with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; 20 
percent with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; 10 percent with incapacitating episodes having a 
total duration of 10 at least one week but less than 2 weeks 
during the past 12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).  

Under former Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included.  40 percent for 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 percent with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; 10 percent with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:  (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  100 percent for unfavorable ankylosis of the entire 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; 40 percent for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; 

30 percent for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
Diagnostic Code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003)  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2004).  

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes: 60 percent with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months; 40 percent with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; 20 percent with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; 10 
percent with incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

The veteran's service-connected low back disability was rated 
20 percent disabling by the RO under the provisions of 
Diagnostic Code 5293-5292.  38 C.F.R. §§ 4.20, 4.71a (2002).  
The veteran's low back disability is currently rated 20 
percent disabling under Diagnostic Code 4243 (2004) 
(intervertebral disk syndrome).  

Under the former Diagnostic Code 5292 a 40 percent evaluation 
would require severe limitation of lumbar motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

However, the service-connected low back disability in this 
regard has been characterized as minimal to mild, and 
although some increasing limitation of motion has been shown, 
the veteran's ranges of lumbar motion are too extensive to be 
labeled severe.  See 38 C.F.R. § 4.6.  An increased rating 
under Diagnostic Code 5292, therefore, cannot be granted.  

Under the old Diagnostic Code 5293, as it existed prior to 
September 23, 2002, a 40 percent evaluation would not be 
warranted.  Such an evaluation would necessitate severe, 
recurring attacks of intervertebral disk syndrome with 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002).  

On November 2004 examination, the examiner indicated that the 
veteran had not suffered from intervertebral disk syndrome in 
the previous year.  Absent symptomatology associated with 
intervertebral disk syndrome, a 40 percent evaluation under 
this provision is not warranted.  

Regarding entitlement to a higher rating based on Diagnostic 
Code 5293 in effect effective September 23, 2002 to September 
25, 2003, a 40 percent evaluation is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).  

The veteran requires, at most, 12 days of bed rest annually 
during flare-ups.  A 40 percent evaluation under these 
criteria necessitates at least four weeks of incapacitating 
episodes annually.  

However, a service-connected low back disability rising to 
this level of severity has not been shown, and a 40 percent 
evaluation under these criteria is denied.  The same 
rationale holds true for the denial of a 40 percent 
disability evaluation under the current version of the 
regulations applicable to intervertebral disk syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

Under the General Rating Formula, an increased rating also is 
not assignable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242 (2004).  Under those criteria, a 40 percent 
evaluation would require forward flexion of 30 degrees or 
less.  At its worse, the veteran's forward flexion is limited 
to 50 degrees.  A 40 percent evaluation under the General 
Rating Formula, therefore, cannot be granted.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

On November 2004 examination report, the examiner indicated 
that range of motion was not additionally limited by pain, 
fatigue, weakness or lack of endurance.  Also, no symptoms 
such as incoordination have been shown.  As such, no further 
compensation under these provisions is warranted.  


ORDER

An increased rating for the service-connected intervertebral 
disc syndrome is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


